Citation Nr: 0940541	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of service connection for a 
respiratory disorder characterized by bronchitis, upper 
respiratory infection, sino-bronchitis, and/or flu syndrome, 
claimed as due to undiagnosed illness or on a direct basis.  

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of service connection for 
polymyositis with rhabdomyositis, claimed as weakness and 
breakdown of muscles, and fatigue, claimed as due to 
undiagnosed illness or on a direct basis.  

3.  Entitlement to service connection for a mental disorder 
to include major depressive disorder, mixed anxiety disorder, 
and/or adjustment disorder with depressed mood, including 
whether new and material evidence has been presented or 
secured to reopen a claim for service connection for a mental 
disorder as due to undiagnosed illness, or on a direct basis.  
This issue also includes entitlement to service connection 
for a mental disorder as secondary to service-connected 
disability, presented as a new basis of claim.  

4.  Whether new and material evidence has been presented or 
secured to reopen a claim for service connection for 
microcytic anemia, claimed as a blood disorder, claimed as 
due to undiagnosed illness or on a direct basis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1980 to August 
1983, and from December 1990 to June 1991. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in August 
2009.  A transcript is in the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for a mental 
disorder (including whether to reopen such a claim on a 
direct or Persian Gulf War undiagnosed illness presumptive 
basis) is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  The RO denied service connection for a respiratory 
disorder characterized by bronchitis, upper respiratory 
infection, sino-bronchitis, and/or flu syndrome,
in a May 1997 decision, and that decision was not appealed.  

2.  Additional evidence submitted since the May 1997 denial 
of service connection for a respiratory disorder 
characterized by bronchitis, upper respiratory infection, 
sino-bronchitis, and/or flu syndrome, fails to raises a 
reasonable possibility of substantiating the claim.  

3.  The RO denied service connection for polymyositis with 
rhabdomyositis in a July 2002 decision, and that decision was 
not appealed.  

4.  Additional evidence submitted since the July 2002 denial 
of service connection for polymyositis with rhabdomyositis 
fails to raises a reasonable possibility of substantiating 
the claim.  

5.  The RO denied service connection for microcytic anemia in 
a July 2002 decision, and that decision was not appealed.  

6.  Additional evidence submitted since the July 2002 denial 
of service connection for microcytic anemia raises a 
reasonable possibility of substantiating the claim.  

7.  Microcytic anemia was present to a disabling degree 
within the first post-service year.  The disorder has 
persisted up to the present time.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
last final decision denying service connection for a 
respiratory disorder characterized by bronchitis, upper 
respiratory infection, sino-bronchitis, and/or flu syndrome; 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has not been received since the 
last final decision denying service connection for 
polymyositis with rhabdomyositis; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  New and material evidence has been received since the 
last final decision denying service connection for microcytic 
anemia; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  Microcytic anemia is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

The Board has herein reopened the claim for service 
connection for microcytic anemia and granted that underlying 
service connection claim.  Those actions constitute a 
complete grant of the benefit sought by the claimant for 
service connection for microcytic anemia.  Accordingly, there 
remains no VA duty of notice or development assistance for 
that service connection claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided appropriate notice of the 
additional information as required by Dingess, generally as 
to the appealed claims, by a July 2006 VCAA notice letter, 
which preceded the appealed August 2006 RO rating action.  
Dingess-type notice was also afforded in a September 2007 
notification and transmittal letter accompanying the 
September 2007 SOC, which was followed by readjudication with 
issuance of an SSOC.  To whatever extent Dingess-complying 
notice and readjudication thereafter may have been inadequate 
for the service-connection claims herein adjudicated, such 
inadequacy is moot and harmless because the claim for service 
connection for a respiratory disorder characterized by 
bronchitis, upper respiratory infection, sino-bronchitis, 
and/or flu syndrome; and the claim for service connection for 
polymyositis with rhabdomyositis, are herein denied.  
Regarding the claim for service connection for microcytic 
anemia herein granted, the Veteran will have opportunity to 
address any Dingess-type deficiencies upon the RO's review 
and adjudication of the downstream issues of effective date 
and initial disability ratings for that disorder.  Additional 
development prior to the Board's grant herein of service 
connection for microcytic anemia would needlessly waste 
government resources, without additional benefit (beyond that 
which may be obtained pursuant to VA process at the RO 
hereafter) flowing to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

VA has also fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
request to reopen the claims for service connection for a 
respiratory disorder characterized by bronchitis, upper 
respiratory infection, sino-bronchitis, and/or flu syndrome; 
and polymyositis with rhabdomyositis; and the underlying 
claims for service connection for those disorders.  The 
Veteran was afforded a VCAA notice letter July 2005 
addressing the request to reopen the claim for polymyositis 
with rhabdomyositis, as well as addressing the underlying 
merits-based claim for service connection for that disorder.  
This claim was again addressed in a VCAA letter in November 
2005.  The request to reopen a claim for service connection 
for a respiratory disorder characterized by bronchitis, upper 
respiratory infection, sino-bronchitis, and/or flu syndrome, 
as well as the merits of the underlying service connection 
claim, were addressed by a March 2006 VCAA letter.  These 
VCAA letters were issued to the Veteran prior to the RO's 
adjudication by the appealed August 2006 rating action of the 
request to reopen these claims.  These VCAA notices satisfied 
the requirements to provide adequate notice of the 
evidentiary requirements both to reopen the claims and to 
support the underlying claims for service connection, notice 
requirements as clarified in Kent v. Nicholson, 20 Vet. App. 
1 (2006).

These VCAA letters requested that the Veteran advise of any 
VA and/or private medical sources of evidence pertinent to 
her claims, and that she provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.  The letters further requested any medical records, 
lay statements, or other evidence which might serve to 
corroborate the Veteran's assertions of development of her 
claimed disorders in service or of a link to service, or 
based on Persian Gulf War undiagnosed illness.  The Veteran 
replied to these requests by providing copies of VA or 
private medical records, or informing of treatment, 
variously, in furtherance of her claims, and by submitting 
her own statements and other lay statements. 

The Board finds that the RO appropriately assisted the 
Veteran in obtaining indicated treatment and evaluation 
records, and associating all records obtained with the claims 
folders.  This included service records, VA treatment 
records, and records from private medical sources for which 
the Veteran provided authorization.  No further statement has 
been received by the Veteran indicating the existence of 
additional pertinent evidence not requested.  Social Security 
Administration records were also obtained and associated with 
the claims file.  The RO also informed the Veteran including 
by the appealed rating action and SOC and SSOC, of records 
obtained, and thus by implication of records not obtained, in 
furtherance of her claims.  She was also adequately informed 
of the importance of obtaining all relevant records.  She has 
not provided authorization to obtain any additional existing 
evidence presenting a reasonable possibility of reopening or 
otherwise furthering the appealed claims adjudicated herein.  

The case otherwise also presents no reasonable possibility 
that additional evidentiary requests would further the 
appealed claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

VA need not conduct examinations with respect to the issues 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection for a respiratory disorder characterized by 
bronchitis, upper respiratory infection, sino-bronchitis, 
and/or flu syndrome; and entitlement to service connection 
for polymyositis with rhabdomyositis; and the underlying 
claims for service connection, because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a request to reopen only if 
new and material evidence is presented or secured to reopen a 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board herein finds that new and 
material evidence has not been presented or secured, and 
denies reopening these claims.  

The Veteran and her authorized representative supported her 
claims with submitted written statements.  The Veteran also 
testified in support of her claims at the Travel Board 
hearing in August 2009.  There is no indication that the 
Veteran desired to further address her claims and was denied 
an opportunity to do so.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Request to Reopen Claims for Service Connection for 
Respiratory Disorder
Characterized by Bronchitis, Upper Respiratory Infection, 
Sino-Bronchitis,
and/or Flu Syndrome; Polymyositis with Rhabdomyositis; and 
Microcytic
Anemia; All Including on a Direct Basis or Due to Persian 
Gulf War
Undiagnosed Illness, With Microcytic Anemia also Claimed 
on a First-Year-PostService Presumptive Basis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as primary anemia, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf War veteran who exhibits objective indications 
of a "qualifying chronic disability" which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement to compensation to be 
established has been extended from December 31, 2006, to 
December 31, 2011.  See 71 Fed. Reg. 75,669-672 (Dec. 18, 
2006) (as codified at 38 C.F.R. § 3.317(a)(1)(i) (2009)).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a), (b).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's requests to reopen were filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after that date, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective from Aug. 29, 2001).  Material evidence means 
existing evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

By a May 1997 decision the RO previously denied the Veteran's 
claim for service connection for a respiratory disorder 
characterized by bronchitis, upper respiratory infection, 
sino-bronchitis, and/or flu syndrome.  The RO then considered 
bases of claim for these disorders including undiagnosed 
illness and direct service connection.  The RO accurately 
noted that service treatment records did not reflect 
treatment for any of these respiratory conditions, while 
post-service private treatment records from 1992 to 1996 
showed treatment variously for these conditions.  The RO in 
May 1997 also denied this claim because diagnoses of the 
claimed respiratory illnesses were made as diagnosed 
disorders by the post-service medical records, and hence 
service-connected based on undiagnosed illness was not 
warranted.  38 C.F.R. § 3.317.  The RO also then denied the 
claims on a direct basis, because no evidence was presented 
showing onset of respiratory disorders in service and no 
cognizable (medical) evidence was presented causally linking 
respiratory disorders to the Veteran's period of service.  
The Veteran did not appeal the May 1997 denial of the 
respiratory disorders claim.  

Evidence received since that May 1997 decision has consisted 
of more recent treatment records some of which show treatment 
or findings of the claimed respiratory conditions, as well as 
a few submitted lay statements addressing deterioration of 
her health more generally.  None of the newly presented 
evidence serves to support the Veteran's claim by showing an 
undiagnosed illness as a chronic respiratory condition, or by 
cognizably supporting a causal link to her period of service.  
While the Veteran testified to onset of respiratory disease 
within six months to a year of service, none of the claimed 
respiratory disorders are entitled to service connection on a 
first-year-post-service presumptive basis, and evidence is 
not presented supporting a chronic respiratory disorder 
present within the first post-service year for which a first-
year-post-service service-connection presumption is 
applicable, so as to support the claim on that basis.  
38 C.F.R. §§ 3.307, 3.309.  

The Veteran's own statements and testimony, while to some 
degree new - particularly regarding asserted onset of 
disability within a year of separation from service - do not 
present a reasonable possibility of furthering the claim on 
the merits, because the weight of the evidence remains 
against a causal link to service and the statements and 
testimony ultimately do not inform of new evidence which 
would support the claim and do not serve to further support 
the claim based on any theory of entitlement.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317.  Specifically, testifying to 
onset within the year after service, absent a link to service 
and where the claimed disorders are not entitled to a first-
year-post-service presumption, tends to weigh against, not 
for, entitlement to service connection.  To the extent the 
Veteran has contended that her claimed respiratory disorders 
are otherwise somehow causally linked to service, such 
contentions are not new, and otherwise do not materially 
support the claim, since such a question of causation is a 
uniquely medical one for which lay opinion is not cognizable.  
Espiritu; cf. Jandreau.  

Similarly, the RO last previously denied the Veteran's claims 
for service connection for polymyositis with rhabdomyositis, 
and for anemia, by a July 2002 rating action, based on these 
being diagnosed disorders and hence not undiagnosed illnesses 
qualifying for service connection on that basis, and based on 
these not having developed in service or otherwise being 
causally related to service.  That July 2002 decision was not 
appealed.

Since the July 2002 rating action, evidence obtained has 
consisted of more recent treatment records some of which show 
treatment or findings of the claimed polymyositis with 
rhabdomyositis.  However, none of the newly obtained medical 
evidence has addressed either a causal link to service or 
undiagnosed illness associated with the claimed polymyositis 
with rhabdomyositis.  As noted above, the Veteran's own 
statements and other submitted lay statements are not 
material because they do not add evidence supporting 
polymyositis or rhabdomyositis onset in service, or 
supporting a causal link to service or supporting the claims 
based on Persian Gulf War undiagnosed illness.  Neither the 
Veteran nor the other laypersons who submitted statements 
contended that the claimed disorders began with onset in 
service.  The Veteran testified that they began within six 
months to a year following service.  Again, the Veteran's own 
statements and testimony, while to some degree new - 
particularly regarding the asserted onset within a year of 
separation from service - do not present a reasonable 
possibility of furthering the claims on the merits because 
the weight of the evidence remains against a causal link to 
service and the statements and testimony inform of no new 
evidence which would support the claim based on undiagnosed 
illness, development of disease in service, chronic 
disability medically found to be present within the first 
post-service year, or other cognizable (medical) evidence of 
a causal link to service.  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317.  The Veteran, as a lay person, cannot support her 
claim by her own statements addressing the uniquely medical 
question of a causal link between service and a claimed 
disability.  Espiritu; cf. Jandreau.  Further, regarding date 
of onset, the medical evidence of treatment for polymyositis 
with rhabdomyositis clearly shows onset of these disorder 
with initial episode multiple years after service, with no 
corroborating evidence to support the assertion of onset as 
close to service as 'within six months to a year.'  Thus, the 
Veteran's testimony presents no reasonable possibility of 
substantiating the claim in the face of overwhelming contrary 
evidence of record.  

As the Veteran stated in her VA Form 9, "My doctors do not 
[know] what is causing these problems."  It is precisely 
this question of causation, in particular causation as 
related to service, that remains unsupported by evidence of 
record.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, supra.  To the extent the Veteran means to 
support her claims based on Persian Gulf War undiagnosed 
illness by this statement of medically unknown cause for her 
illnesses, the Board finds that the claims are ultimately not 
supported by this means.  For a claimed disorder to qualify 
as a Persian Gulf War undiagnosed illness, there must be no 
diagnosis of a medically recognized disorder ascribed to the 
symptoms for which the claim is presented, and that is not 
the case here.  38 C.F.R. § 3.317.  Rather, the claims on 
appeal are for the medically diagnosed disorders, as listed 
herein.  

The Board is also careful to note that the claimed 
polymyositis is a diagnosed disorder other than fibromyalgia.  
Whereas such potentially medically unexplained multisymptom 
illnesses as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome may be service connected as Persian 
Gulf War illnesses, those are not the disorders claimed in 
this case.  38 C.F.R. § 3.317(a)(1)(B).  

Thus, no evidence submitted since the prior denials of the 
claims for service connection for a respiratory disorder 
characterized by bronchitis, upper respiratory infection, 
sino-bronchitis, and/or flu syndrome; or for polymyositis 
with rhabdomyositis, have raised a reasonable possibility of 
substantiating these claims on the merits, and hence 
ultimately no new and material evidence has been presented to 
support those claims.  Absent new and material evidence 
presented to support the claims for service connection for a 
respiratory disorder characterized by bronchitis, upper 
respiratory infection, sino-bronchitis, and/or flu syndrome; 
and for service connection for polymyositis with 
rhabdomyositis, reopening of these previously denied claims 
is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding the claim for service connection for microcytic 
anemia, the Board notes that the claim was previously denied 
by a July 2002 RO decision, based on the disorder not having 
been found in service, and based on it being a diagnosed 
disorder and hence not entitled to service connection on the 
basis of being a Persian Gulf War undiagnosed illness.  
However, subsequent to that decision the Veteran testified 
before the undersigned that she had the disorder within six 
months to a year following service.  A review of post-service 
private treatment records contained within the claims file 
reveals that in fact she was diagnosed with anemia within 
that time frame, later diagnosed with greater particularity 
at microcytic anemia.  Accordingly, the new evidence presents 
a reasonable possibility of substantiating the claim for 
service connection for microcytic anemia on the merits, and 
reopening of the claim is accordingly warranted.  38 C.F.R. 
§ 3.156.  

Further, the Board finds that the weight of post-service 
medical treatment evidence is to the effect that the Veteran 
has had persistent microcytic anemia up to the present, with 
that anemia being disabling based on fatigue and malaise 
within the first post-service year.  The Veteran's anemia is 
not shown by the weight of the evidence to be of a secondary 
nature, and primary anemia is entitled to a first-year-post-
service presumption for service connection.  38 C.F.R. 
§ 3.309(a).  The only medical evidence of record suggesting 
that the anemia is of a secondary type suggests it may be due 
to the Veteran's polymyositis with rhabdomyositis.  However, 
that assessment of secondary causation is erroneous in this 
case, because it is based on the inaccurate factual premise 
that the anemia had its onset after the onset of the 
polymyositis with rhabdomyositis.  Rather, the first episodes 
of polymyositis with rhabdomyositis and first diagnoses of 
those disorders were years after the first assessments of 
anemia.  Such a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Accordingly, service connection is 
warranted for microcytic anemia on a first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

ORDER

New and material evidence not having been submitted, the 
claim for service connection for a respiratory disorder 
characterized by bronchitis, upper respiratory infection, 
sino-bronchitis, and/or flu syndrome, is denied.

New and material evidence not having been submitted, the 
claim for service connection for polymyositis with 
rhabdomyositis is denied.

Service connection for microcytic anemia is granted.


REMAND

The Board has herein granted service connection for 
microcytic anemia.  Treatment records reflect that symptoms 
of this disorder may include fatigue and malaise.  The 
Veteran has claimed entitlement to service connection for a 
mental disorder, including as secondary to service-connected 
disability.  Because service connection is now established 
for microcytic anemia, the secondary service connection claim 
for her claimed mental disorder as due to microcytic anemia 
must be considered.  The Board believes there is sufficient 
indication of a possible association - either based on 
causation or aggravation - between the Veteran's microcytic 
anemia and her claimed mental disorder such that a VA 
examination to address this question is warranted.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The issue of requesting reopening of a claim for service 
connection for a mental disorder, on a direct basis or based 
on Persian Gulf War undiagnosed illness, is also to be 
remanded as inextricably intertwined with the secondary 
service connection basis for that claim.  The Court of 
Appeals for Veterans Claims has held that a claim which is 
inextricably-intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim, so as to avoid piecemeal 
adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

In addition, in a recent judicial precedent, the Court has 
held that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran must be so 
informed upon remand, and the claim must also be developed 
consistent with that decision.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an additional VCAA letter 
addressing the Veteran's claim for service 
connection for a mental disorder.  Inform her 
that all indicated mental disorders are to be 
considered, pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  This should address her 
request to reopen the claim based on direct 
service connection or based on Persian Gulf War 
undiagnosed illness.  The letter must also 
address the secondary-service-connection basis of 
claim.  The letter should explain the relative 
roles of VA and the Veteran in obtaining evidence 
to support the claim.  The letter should ask the 
Veteran to submit any evidence she has, and 
inform her that it is ultimately her 
responsibility to see that pertinent evidence is 
received.

2.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and evaluation 
records including any pertaining to anemia and 
mental conditions.
 
3.  Afford the Veteran a psychiatric examination 
by an appropriate physician to address the nature 
and etiology of any current mental disorder(s).  
The multi-volume claims folder must be available 
to the examiner for review in conjunction with the 
examination.  Any indicated, non-invasive tests 
should be conducted.  The examiner should review 
past medical records, including service and post-
service treatment and examination reports, and 
should also consider current and past statements 
of the Veteran.  The examiner should note that the 
Veteran had periods of active service from 
September 1980 to August 1983, and from December 
1990 to June 1991.  The examiner should address 
the following:

a.  Make a diagnosis as to any current mental 
disorder(s).  

b.  Separately for each mental disorder found, 
provide an opinion whether it is at least as 
likely as not (i.e., to at least a 50-50 degree 
of probability) that such disorder was caused 
directly by, or arose during, the Veteran's 
military service, or developed after service as 
due to, the result of, or aggravated by her 
microcytic anemia, or if present prior to a 
period of active service was aggravated by 
service or by her service-connected microcytic 
anemia; or whether any such incurrence, 
causation, or aggravation is unlikely (i.e., 
less than a 50-50 degree of probability)?  

c.  Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
or aggravation as it is to find against it.

e.  If the examiner finds aggravation (either 
in service or due to service-connected 
microcytic anemia), the examiner should 
describe the nature and extent of this 
aggravation, and discuss what portion of any 
secondary condition is due to service or the 
service-connected microcytic anemia, beyond any 
pre-existing baseline level of disability, and 
what portion is unrelated to service or the 
microcytic anemia.  

f.  The examiner should provide complete 
explanations for his/her opinions.  If the 
examiner concludes that he or she cannot answer 
one of the above questions because to do so 
would be resorting to medically unsupported 
speculation, the examiner must provide a 
complete explanation why the question cannot be 
answered.  

4.  Thereafter, the RO/AMC should readjudicate the 
remanded claim de novo.  If any benefit sought is 
not granted to the Veteran's satisfaction, she and 
her representative should be provided with an SSOC 
and afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


